 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made between SEBRING SOFTWARE, INC.
(“Company”), Dennis J. L. Buchman, DMD, P.L., a Florida professional limited
liability company (“Consultant”), and Dennis J. L. Buchman, D.M.D. (“Buchman”)
entered into and effective on April 25, 2013.

 

BACKGROUND

 

Company is in the business of providing dental practice business management
services in the United States to dental practices.

 

Company desires to engage the services of Consultant under the terms and
conditions contained in this Agreement and Consultant desires to provide
services for Company under the legal relationship of an independent contractor.

 

Now, therefore, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.BACKGROUND:

 

The parties acknowledge and agree that the Background section is true in all
respects and shall be incorporated herein by reference.

 

2.TERM:

 

This Agreement shall commence on April 25, 2013 and continue for a period of
three (3) years (the “Initial Term”). At the expiration of the Initial Term and
each renewal term, if not otherwise terminated as provided in Section 11, this
Agreement shall automatically renew for an additional two (2) year term. Company
will enter into agreements with other contractors, and Consultant may enter into
agreements with other companies, subject to any restrictions contained herein.

 

3.DUTIES AND COMPENSATION:

 

Consultant is engaged as an independent contractor. Consultant shall provide
advice to Company with regard to clinical issues and dental practice related
matters. Consultant shall also engage in recruiting new dentist practice
business management relationships for Company and shall identify dental
practices that may have an interest in entering into arrangements whereby
Company will manage the non-professional aspects of such dental practices. It is
understood and agreed that Company shall not perform and shall not be engaged to
perform any dental or other professional services that require a professional
license. It is further understood and agreed that Consultant is not authorized
to provide and shall not provide any dental services on behalf of Company nor
any other service which would be unlawful or unethical under any State or
Federal law for Company to provide. Consultant is not required to devote any
specified amount of time to providing the services described in this Agreement.

 

1

 

 

Consultant shall receive as his consulting fee $450,000.00 annually paid in
equal monthly installments (pro rated for any partial month). Consultant shall
cause Buchman, and Buchman hereby agrees, to perform Consultant’s services under
this Agreement on behalf of Consultant. If Consultant seeks to have anyone else
provide services under this Agreement, prior written approval must be obtained
from Company. Consultant shall be paid via check or via direct deposit to an
account designated by Consultant and said check or deposit shall be for the
gross amount required for the services performed hereunder.

 

4.RELATIONSHIP OF THE PARTIES:

 

4.1         It is specifically agreed that the relationship of the parties
hereto shall be that of a company and independent contractor, and not that of an
employer-employee. Therefore, the parties specifically agree that Company shall
have the right to control the results to be accomplished by Consultant and
determine whether such results are satisfactory, but shall not control the
manner or means by which those results shall be accomplished. Consultant is not
required to work any set hours and Company will not direct when, where or how
the work is done. Essentially, Company will deliver the “what” and Consultant
then delivers the “how.” It is expressly recognized that Consultant is being
appointed because of Consultant’s experience, training, and the unique qualities
he brings and it is further recognized that Consultant’s own style in delivery
is to be used without direction by Company. Company will not provide any tools
or materials unless otherwise agreed by the parties.

 

4.2         To the extent required by law, Consultant shall keep in force
Workers’ Compensation insurance coverage on any employees Consultant may employ
to provide any or all services pursuant to this Agreement. Company reserves the
right to request confirmation of such coverage. Further, Consultant shall be
solely responsible for unemployment compensation contributions and all benefits
and other payroll tax matters as they relate to Consultant and any employees
Consultant may employ in furtherance of the provision of services under this
Agreement. At no time will Company have anything to do with hiring, supervising
or paying employees of Consultant.

 

4.3         Consultant shall not be considered an employee for any purpose,
including federal income tax purposes, and shall receive from Company annually a
Form 1099 for all payments made to Consultant in the prior year. Consultant
shall assume full and total responsibility for, and all legal liability relating
to, all taxes imposed on Consultant stemming from Consultant’s relationship with
Company pursuant to this Agreement, including, but not limited to, the payment
of self-employment taxes, the payment of any federal and state unemployment
taxes, and the payment of federal and state estimated income taxes due and
payable resulting from any compensation earned pursuant to this Agreement.

 

2

 

 

5.EXPENSES:

 

Except as set forth below, Consultant shall be responsible for payment of any
and all expenses incurred in the performance of this Agreement; provided,
however, that upon prior written agreement of Company, Consultant may incur
expenses and seek reimbursement from Company upon presentation of appropriate
receipts and documentation of such expenses.

 

Notwithstanding the forgoing, Company shall pay in advance or reimburse (upon
presentation of appropriate receipts) Consultant for the following expenses:

 

a.Meeting and Convention Expenses: Company shall provide Consultant with an
allowance for Buchman’s travel to, lodging at and tuition for, Buchman to attend
industry conventions and meetings.

 

b.Membership in American Association of Orthodontists: Company shall pay
Buchman’s annual membership fee to maintain Buchman’s membership in the American
Association of Orthodontists.

 

c.Company Travel: Company shall pay, in accordance with Company’s policies, all
fees and costs associated with Buchman’s travel when requested by Company or
reasonably necessary for Consultant to provide services to the Company.

 

6.CONFIDENTIAL INFORMATION:

 

6.1         Company continually obtains and develops valuable proprietary and
confidential information concerning its products, services and/or methods of
doing business, including, but not limited to, information relating to trade
secrets, “know how,” strategies, trainings, educational programs, ideas and
concepts, marketing techniques and programs, figures, projections, costs,
methods of operation, identity of plans or administrative services, estimates,
customer and client lists, customer and client history and profiles, personnel
history, financial statements, other financial data and promotion techniques (as
further defined below, the “Confidential Information”) which may become known to
Consultant and Buchman (collectively, the “Restricted Party”) in connection with
Consultant’s relationship with Company. Notwithstanding the foregoing, the term
Confidential Information does not include any information known to Consultant on
the date of this Agreement.

 

6.2         The Restricted Party acknowledges that all Confidential Information
is and shall remain the exclusive property of Company. The Restricted Party
shall not, during Consultant’s relationship with Company or any time thereafter,
publish, disclose, or otherwise make available to any third party, other than
Company employees, any Confidential Information except as authorized in writing
by Company. Restricted Party agrees to use such Confidential Information only in
the performance of Consultant’s duties for Company. Restricted Party agrees not
to use such Confidential Information for Restricted Party’s own benefit or for
the benefit of any other person or business entity.

 

3

 

 

6.3         Restricted Party agrees to exercise all reasonable precautions to
protect the integrity and confidentiality of Confidential Information in
Restricted Party’s possession. Restricted Party further agrees not to remove any
Confidential Information from Company’s premises except to the extent necessary
to provide services to Company. Upon the termination of Consultant’s services to
Company, or at any time upon Company’s request, Consultant shall return
immediately to Company any and all materials containing any Confidential
Information in Restricted Party’s possession, custody, or control.

 

6.4         Restricted Party may not modify any confidential information of
Company.

 

7.NON-COMPETE:

 

Restricted Party agrees that Restricted Party will not, during this Agreement
and for a period of two (2) years from the effective date of termination of
Consultant’s engagement with Company, for whatever reason, directly or
indirectly, acquire, operate, engage or participate in any way, whether as an
employee, independent contractor, or otherwise, in the business of practice
management for dental offices in any state (except for Massachusetts) in which
Company provides such services, directly or through a subsidiary or affiliate,
during Consultant’s engagement by the Company. Notwithstanding the foregoing,
Restricted Party may own, directly or indirectly, solely as an investment,
securities of any corporation traded on any national securities exchange if
Restricted Party is not a controlling person, or a member of a group which
controls such corporation and does not, directly or indirectly own 1% or more of
any class of securities of such corporation.

 

8.NON-SOLICITATION:

 

During this Agreement and for two (2) years thereafter, Restricted Party shall
not directly or indirectly through another person (i) call on, solicit, induce,
or attempt to induce any employee or independent contractor of Company to leave
the employ of Company, or in any way interfere with the relationship between
Company and any employee or independent contractor; (ii) hire any person who was
an employee or independent contractor of Company at any time during the six (6)
month period before Consultant’s engagement was terminated; or (iii) call on,
solicit or service any practice, customer, contractor, doctor, dentist,
supplier, licensee, licensor, franchisee, or other business relation of Company
in order to induce or attempt to induce such Person to cease doing business, or
reduce the level of business, with Company, or in any way interfere with the
relationship between any such Person and Company (including, without limitation,
making any negative statements about Company).

 

9.SPECIFIC PERFORMANCE:

 

With respect to the covenants and agreements of Restricted Party set forth in
Sections 6, 7, and 8 hereof, the parties agree that a violation of such
covenants and agreements will cause irreparable injury to Company for which
Company will not have an adequate remedy at law, and that Company shall be
entitled, in addition to any other rights and remedies it may have, at law or in
equity, to obtain an injunction to restrain Restricted Party from violating, or
continuing to violate, such covenants and agreements. In the event Company does
apply for such an injunction, Restricted Party shall not raise as a defense
thereto that Company has an adequate remedy at law.

 

4

 

 

10.SURVIVAL OF TERMS:

 

The provisions of Sections 6, 7, 8, and 9 shall survive the termination of this
Agreement. Notwithstanding anything to the contrary in this Agreement, the
provisions of Section 6, 7, 8 and 9 shall terminate and be of no further force
and effect upon the earlier of (a) Company fails to pay when due any amount due
to Consultant under this Agreement, following written notice and a 10 day
opportunity to cure (except that the ability to cure is limited to two payments
during any consecutive twelve month period) or (b) Company attempts to terminate
this Agreement other than in accordance with Section 11 below.

 

11.TERMINATION:

 

11.1       Either party may terminate this Agreement at any time on or after the
5th anniversary of this Agreement, for any reason, by providing the other party
with 90 days advanced written notice.

 

11.2       Company retains the right to immediately terminate this Agreement at
any time after the Initial Term, without need for the notice set forth in
Section 11.1 above, and without any further monetary or other obligation to
Consultant, if: (i) Consultant or Buchman is convicted of a felony or other
crime involving moral turpitude; (ii) Consultant or Buchman commits any act of
fraud or dishonesty resulting or intending to result in material gain or
enrichment of Consultant, Buchman or any affiliate of Consultant or Buchman at
the expense of the Company or any affiliate or subsidiary of Company; (iii)
Consultant or Buchman has damaged or injured the property, business or goodwill
of Company as a result of Consultant’s or Buchman’s willful misconduct; (iv)
Consultant has failed to observe any reasonable, lawful written rule, policy or
directive of Company or otherwise fails or refuses to diligently perform
Consultant’s duties and obligations under this Agreement, which failure or
breach is not cured within twenty (20) days after Consultant’s receipt of
written notice of such breach from the Company’s President which reasonably
describes Consultant’s failure or breach (except that the ability to cure is
limited to two substantially similar breaches during any consecutive twelve
month period); or (vii) Consultant or Buchman breaches any provision of Section
6, 7 or 8 of this Agreement.

 

11.3       Upon termination of this Agreement, by either party, for whatever
reason (or the expiration of the term of this Agreement), Company shall be
relieved of any further payment obligation to Consultant other than any amounts
that shall have accrued but remain unpaid as of the effective date of
termination of this Agreement.

 

11.4       If Buchman dies or becomes disabled prior to the fifth anniversary of
this Agreement, Consultant will continue to be entitled to receive all payments
required to be made by the Company under this Agreement until the fifth
anniversary of this Agreement, at which time this Agreement will terminate
automatically.

 

5

 

 

12.MISCELLANEOUS:

 

12.1       The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by any party.

 

12.2       Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing and sent by registered or certified mail to
the party entitled thereto.

 

12.3       In the event either party brings an action to enforce this Agreement,
the prevailing party shall be entitled to have its or his/her attorneys’ fees
paid by the non-prevailing party.

 

12.4       This Agreement, and all of the terms and conditions hereof, shall be
construed and interpreted in accordance with the laws of the State of Florida
and venue for any action brought by either party to enforce the provisions of
this Agreement shall be in the Circuit Court of the Twelfth Judicial Circuit in
and for Sarasota County, Florida.

 

12.5       Each provision of this Agreement shall be interpreted in such manner
as to be valid and effective under applicable law, regulation or judgment. If
any provision of this Agreement or the effect thereof shall be found invalid or
prohibited under such law, regulation or judgment, such provision shall: (i)
first, be replaced by a new provision most closely corresponding to the intent
of the parties and in compliance with the law, regulation or judgment, or (ii)
if a replacement cannot be derived to meet the objectives of (i) herein, then
the provision shall be denied effect only to the extent of such invalidity or
prohibition, without prohibiting or invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

12.6       This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same Agreement.

 

11.7       This Agreement contains the entire agreement between the parties,
supersedes and preempts any prior understandings, agreements, or representations
by or among the parties, written or oral and may not be changed or amended
except by an agreement in writing, signed by all the parties hereto.

 

11.8       This Agreement is fully assignable by Company. This Agreement may not
be assigned by Consultant unless approved in writing by Company.

 

[Remainder of This Page Is Intentionally Left Blank; Signature Page to Follow]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto understand and agree to this Agreement.

 

COMPANY CONSULTANT Sebring Software, Inc., Dennis J. L. Buchman, DMD, P.L., a
Nevada corporation a Florida professional limited liability
company

 

By:     By:   Leif W. Andersen, Chief Executive Officer     Dennis J. L.
Buchman, D.M.D.,
Member

 

BUCHMAN 

    Dennis J. L. Buchman, D.M.D.  

 

7

 

